Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 10/14/2019. 
Claims 19, 21 and 23-26 have been cancelled per preliminary amendments filed 10/14/2019.
Claim 1-18. 20 and 22 are pending.
Claim Objections
1.	Claim 3 is objected to because of the following informalities:  Claim 3 appears to be depending from claim 2 rather than claim 1.   Appropriate correction is required. Otherwise there is insufficient antecedence basis for the “the first threshold value” and “the receiving power of the terminal” as recited in the claim. Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-18, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Independent claims 1, 10, 20 and 22 recites variation of the limitation “…wherein the parameter information is extended”. 
The above feature is unclear rending the claims indefinite. It is not clear how the parameter information is extended. For example, it is unknown whether the limitation means the parameter information is sent in a message which is extended to include the parameter information, or the parameter information is extended in value or range, e.g. it has a known to have some fixed valued and then extended to a new value, etc.  MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." In this case, the limitation may assume more than one reasonable interpretation as explained above and therefore rejection under indefiniteness is proper.
Further, although some dependent claims recites variation of the limitation “wherein the first information is extended first threshold value information; second threshold value information configured to be compared with a quality of a received signal of the terminal; and third threshold value information configured to be compared with a received Signal to Interference plus Noise Ratio of the terminal”, the limitation is still unclear and therefore indefinite because the limitation may have defined the parameter information, as being a threshold value information, but does not clarity the term “extended”


3.	Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 2-9 and 11-18 recite variation of the limitation “…receiving power of the terminal”. The limitation is indefinite because the terminal can receive serval signals from several sources, and therefore the “receiving power” is indefinite because it’s unknown which signal(s) is/are received and measured. MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." In this case, the limitation may assume more than one reasonable interpretation as explained above and therefore rejection under indefiniteness is proper.
Dependent claims 3 and 12 recite the features “acquiring, from the first threshold value information and extended information of the first threshold value information, an extended first value configured to be compared with the receiving power of the terminal; and determining whether to perform the intra-frequency measurement based on the first value and the receiving power of the terminal”. Siad feature are unclear rendering the claims indefinite. First claim 3 appears to be extended first threshold value information; second threshold value information configured to be compared with a quality of a received signal of the terminal; and third threshold value information configured to be compared with a received Signal to Interference plus Noise Ratio of the terminal. However, claim 3 recites: acquiring, from the first threshold value information and extended information of the first threshold value information, etc. Therefore, while the “extended information of the first threshold value information” appears to be equivalent to the “extended first threshold value information” recited in claim2, there is insufficient antecedence basis for said “first threshold value information”. That is, claim 2 recites the terminal acquires “extended first thresholds information” but does not recite acquiring a: first threshold value information”.
Secondly, the limitation “acquiring, from the first threshold value information and extended information of the first threshold value information, an extended first value configured to be compared with the receiving power of the terminal” is indefinite because the type of the acquired “extended value” is unknown nor how its acquired from, or relate to,  said threshold value information. 
Further, the limitations “first extended value’ and a “first value” , as recited in the claims, are unclear to be the same value or different values.
Similarly, Dependent claims 5-9 and 14-18 recite the same limitation of “acquiring, from the first threshold value information and extended information of the first threshold value information an extended first value, etc.” Said limitation does not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by KOBOTA, et al. (US 2014/0335868 A1), hereinafter (“Kobota”).

Claim 1
Kobota discloses a method for manage measurement event trigger criteria (abstract), comprising:

determining whether to perform the intra-frequency measurement based on the parameter information (abstract, triggering a measurement event based on the adjusted measurement event trigger criteria).

Claim 2
Kobota further discloses [T]he method according to claim 1, wherein the parameter information comprises one or more of: 
transmission power information of the base station; first information configured to be compared with a receiving power of the terminal, wherein the first information is extended first threshold value information; second threshold value information configured to be compared with a quality of a received signal of the terminal; and third threshold value information configured to be compared with a received Signal to Interference plus Noise Ratio of the terminal (pars. 0053-58, receiving an uplink weight factor and other parameters for measurement event criteria at step 202 may include the UE receiving a weight factor via a downlink control channel. The UE may receive the 

	Claim 3

	Kotoba further discloses [T]he method according to claim [1], wherein the determining whether to perform the intra-frequency measurement based on the parameter information comprises: acquiring, from the first threshold value information and extended information of the first threshold value information, an extended first value configured to be compared with the receiving power of the terminal; and determining whether to perform the intra-frequency measurement based on the first value and the receiving power of the terminal. (pars. 0049-0050, the UE 102, instead of performing measurements based on legacy measurement event trigger criteria that are mainly based on the downlink coverage when performing measurement evaluation, may make an adjustment to the legacy measurement event trigger criteria, taking into account the pathloss for the uplink between the UE 102 and the macro cell 104 and the pathloss for the uplink between the UE 102 and the pico cell 106; also see par. 0052, the UE 102, instead of performing measurements based on legacy measurement event trigger criteria that are mainly based on the downlink coverage when performing measurement 

	Claim 4
	Kotoba further discloses []The method according to claim 3, wherein the determining whether to perform the intra-frequency measurement based on the first value and the receiving power of the terminal comprises: in the case that the receiving power of the terminal is greater than the first value, determining that the intra-frequency measurement is not to be performed by the terminal; and in the case that the receiving power of the terminal is not greater than the first value, determining that the intra-frequency measurement is to be performed by the terminal. (fig.2 and par. 0052, The method 200 may include receiving an uplink weight factor and other parameters for measurement event criteria at step 202, determining a first pathloss for a serving cell and a second pathloss for at least one neighbor cell at step 204, and adjusting measurement event trigger criteria for a measurement event based in part on the determined pathlosses at step 206. The method 200 may also include triggering a measurement event based on the adjusted measurement event trigger criteria at step 208, etc.; pars. 0056-0058, adjusting trigger criteria at step 206 may include factoring into the criteria a product of the weight factor and pathloss, etc.).

	Claim 5

	Claim 6
	Kobota further teaches  [T]he method according to claim 2, wherein the parameter information comprises the first information configured to be compared with the receiving power of the terminal and the third threshold value information configured to be compared with the received Signal to Interference plus Noise Ratio of the terminal, and the determining whether to perform the intra-frequency measurement based on the parameter information comprises: acquiring, based on the first threshold value information and extended information of the first threshold value information, an extended first value configured to be compared with the receiving power of the terminal, and obtaining a third value based on the third threshold value information; comparing the receiving power of the terminal with the first value, and comparing the received Signal to Interference plus Noise Ratio of the terminal with the third value; in the case that the receiving power of the terminal is greater than the first value and the received Signal to Interference plus Noise Ratio of the terminal is greater than the third value, determining that the intra-frequency measurement is not to be performed by the terminal; and in the case that the receiving power of the terminal is not greater than the first value or the received Signal to Interference plus Noise Ratio of the terminal is not greater than the third value, determining that the intra-frequency measurement is to be performed by the terminal. (fig.2 and pars. 0052-0058, receiving an uplink weight factor 

Claim 7
	Kobota further teaches The method according to claim 2, wherein the parameter information comprises the transmission power information of the base station and the first threshold value information and the supplementary extended information of the first threshold value information which are configured to be compared with the receiving power of the terminal, and the determining whether to perform the intra-frequency measurement based on the parameter information comprises: acquiring, based on the transmission power information of the base station and the first threshold value information and extended information of the first threshold value information, an extended fourth value configured to be compared with the receiving power of the terminal; comparing the receiving power of the terminal with the fourth value; in the case that the receiving power of the terminal is greater than the fourth value, determining that the intra-frequency measurement is not to be performed by the terminal; and in the case that the receiving power of the terminal is not greater than the fourth value, determining 

	Claim 8
	Kotoba further teaches The method according to claim 2, wherein the parameter information comprises the transmission power information of the base station, the first threshold value information and extended information of the first threshold value information which are configured to be compared with the receiving power of the terminal and the second threshold value information configured to be compared with the quality of the received signal of the terminal, and the determining whether to perform the intra-frequency measurement based on the parameter information comprises: acquiring, based on the transmission power information of the base station and the first threshold value information extended information of the first threshold value information,  an extended fourth value configured to be compared with the receiving power of the terminal, and obtaining a second value based on the second threshold value 

	Claim 9
Kotoba further teaches [T]he method according to claim 2, wherein the parameter information comprises the transmission power information of the base station, the first threshold value information and the extended information of the first threshold value information which are configured to be compared with the receiving 

Claim 10
The claim represents the device, e.g., terminal, recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Kotoba further discloses u user equipment (UE) comprising a processor and memory as recited (see fig fi.4 and par. 0070, processor 40 A and memory 40B).

Claim 11
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 12
The claim is rejected using the same grounds used for rejecting claim 3 above.

Claim 13
The claim is rejected using the same grounds used for rejecting claim 4 above.

Claim 14
The claim is rejected using the same grounds used for rejecting claim 5 above.


The claim is rejected using the same grounds used for rejecting claim 6 above.

Claim 16
The claim is rejected using the same grounds used for rejecting claim 7 above.


Claim 17
The claim is rejected using the same grounds used for rejecting claim 8 above.

Claim 18
The claim is rejected using the same grounds used for rejecting claim 9 above.

Claim 20
Kobota discloses a method for manage measurement event trigger criteria (abstract), comprising:
determining, by a base station, parameter information configured to determine whether to trigger the intra-frequency measurement of the terminal, wherein the parameter information is extended (abstract, a weight factor X received from the serving cell; par. 0053, receiving an uplink weight factor and other parameters for measurement event criteria at step 202 may include the UE receiving a weight factor via a downlink control channel. The UE may receive the weight factor when it first enters the coverage area of the macro cell 104 via a broadcast message or a dedicated signaling message along with other measurement event trigger parameters); and


Claim 22
The claim represent the base station recited in and performing the method of claim 20. The claim is therefore rejected using the same grounds used for rejecting claim20 above. Kotoba further discloses a base station comprising processor and memory as recited (see fig.4 and par. 0071, access node 42, for example, comprising processor 42A and memory 42B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641